Citation Nr: 1002385	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-24 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-
connected right ankle instability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from December 1990 to 
January 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that granted service connection for right ankle instability 
evaluated as zero percent disabling (noncompensable) 
effective in January 2006.  

The Veteran's statements during the pendency of the appeal 
are construed as raising a claim of entitlement to an 
increased rating for a left ankle disability.  This issue is 
not currently in appellate status and has not yet been 
adjudicated by the RO.  Accordingly, this issue is referred 
back for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran disagrees with the initial rating assigned for 
service-connected right ankle instability.  He asserts that 
his right ankle instability is worse than the current 
noncompensable rating reflects and that it should be rated 
under diagnostic code 5310 as a muscle disability.  Further 
development is needed prior to appellate review.

At a VA examination in March 2007 the diagnosis was 
instability of the right ankle due to repetitive ankle 
sprains in the service.  X-rays taken at that time noted 
slight widening of the right ankle joint laterally suggesting 
some right lateral ligament disease.  Correlation and further 
investigation was suggested.  

At a hearing in October 2008 at the RO before a Decision 
Review Officer, the Veteran testified as to his right ankle 
symptoms and treatment, as well as the and effects such 
disability had on his activities.  The Veteran testified that 
he wore an over-the-counter ankle brace on his right ankle on 
an occasional basis, approximately for four weeks out of a 
twelve month period.  

The RO requested that a VA medical center schedule the 
Veteran for an examination of his right ankle.  The claims 
file contains a report that the Veteran failed to report for 
two examinations scheduled in January 2009.  However, there 
is no record in the claims file of a notification letter to 
the Veteran regarding the scheduled examinations or of notice 
regarding the effect on his claim if he failed to report for 
an examination.  In light of the fact that the record does 
not reflect that the Veteran was notified of the scheduled 
examinations or was specifically advised of the consequences 
of failing to report for a VA examination, the Board 
determines that the Veteran should be provided one more 
opportunity to report for a VA examination.  The Board 
reminds the Veteran that the duty to assist is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected right ankle disability.  The 
claims folder must be made available to 
and be reviewed by the examiner and the 
review should be noted in the 
examination report.  All appropriate 
tests and studies, including x-rays and 
range of motion studies of the ankle, 
reported in degrees, should be 
accomplished.  The examiner should 
describe any pain, weakened movement, 
excess fatigability and incoordination.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of the right ankle.  

The examiner should address the March 
2007 x-ray finding of slight widening 
of the right ankle joint suggesting 
some right lateral ligament disease.  
If right ligament disease is diagnosed, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) related to (a) service; or 
(b) an incident in service; or (c) 
proximately due to or the result of his 
service-connected right ankle 
instability; or (d) aggravated by his 
service-connected right ankle 
instability.

The rationale for any opinion expressed 
should be provided.  


2.  The Veteran should be notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§ 3.655.  In the event that the Veteran 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.

3.  Then, readjudicate the claim to 
include consideration of the Veteran's 
contention that diagnostic code 5310 
should be applied.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

